DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Arguments
Applicant's arguments filed 3/24/2022, with respect to the nonstatutory double patenting rejections have been fully considered but they are not persuasive. The Applicant contends that the claims have been amended to patentably distinguish them from U.S. Patent No. 10,925,760 (hereinafter the ‘760 patent) and from U.S. Patent No. 9,925,033 (hereinafter the ‘033 patent). This is not found persuasive because both the ‘760 and the ‘033 patents disclose the structural elements recited by the present claims, and the current claim language is broader than that of the ‘760 and the ‘033 patents. For example, the ‘760 patent recites a system comprising an endovascular device having a sealing portion and rotatable members that expand and compress; and a delivery apparatus comprising a catheter, control leads, a gear, and a locking strip. Likewise, the ‘033 patent recites a system comprising an endograft implant having a seal and retractable, pivotally mounted retention tines; and a delivery apparatus comprising a catheter, control leads, a gear, and a locking member. Therefore, the nonstatutory double patenting rejections have been maintained, as described below.
Applicant’s remaining arguments with respect to claim(s) 1-10 and 17-20 have been considered, but are moot in view of the new grounds of rejection.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-10 and 17-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,925,760. Although the claims at issue are not identical, they are not patentably distinct from each other because all of the structural elements and characteristics are disclosed by both sets of claims.
Claims 1-10 and 17-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 9,925,033. Although the claims at issue are not identical, they are not patentably distinct from each other because all of the structural elements and characteristics are disclosed by both sets of claims.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-10 and 17-20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ledergerber (US Pub. No. 2006/0271156) in view of Ahmadi et al. (US Pat. No. 4,602,911; hereinafter Ahmadi).
Ledergerber teaches the following regarding claim 1:  a vascular system comprising: a delivery apparatus including a catheter (paras. 0081-0084), wherein the catheter includes a lumen extending therethrough (Figs. 5A-5B; paras. 0081-0084); and an endovascular device (100, 100c) releasably coupled to the delivery apparatus (as the device moves through the catheter for implantation) and including an implant body (110), a seal (120, graft material on elements 100, 100c) extending radially outwardly from the implant body (Figs. 1B-1C), and one or more tissue engaging elements (136) positioned radially outward of the seal (Fig. 1C) and pivotally coupled to the seal (para. 0073), each tissue engaging element having a free end (distal end) and fixed end (proximal end), wherein the implant body has an inflow end portion (Figs. 1B-1C), an outflow end portion (Figs. 1B-1C), and a central longitudinal axis extending from the inflow end portion to the outflow end portion (Figs. 1B-1C), wherein the seal is configured to contact native vascular tissue to reduce leakage between the native vascular tissue and the implant body (paras. 0054-0056), wherein the tissue engaging elements pivot relative to the seal from a compressed state to an expanded state (para. 0073), wherein in the compressed state, the free ends of the tissue engaging elements pivot inwardly towards the seal and are positioned so as to disengage the native vascular tissue (para. 0073), and wherein in the expanded state, the free ends of the tissue engaging elements pivot outwardly away from the seal and are configured to engage the native vascular tissue (para. 0073).
Regarding claims 1-9, 17, and 18, Ledergerber teaches the limitations of the claimed invention, as described above. However, it does not teach the delivery apparatus comprising a control lead extending through the lumen of the catheter and is configured to be manipulated by a user of the vascular system. Ahmadi teaches that it is well known in the art that a control lead (48, 49) extends through the lumen of a catheter (53) and is configured to be manipulated by a user (col. 4, lines 63-64), for the purpose of allowing the user to better control the diameter of the implant and more easily implant the device at its desired location. Ahmadi further teaches an implant body (1), a housing (40) coupled to the implant body, and a rotatable member (15) disposed in the housing (Figs. 5-6). The rotatable member can be releasably coupled to the control lead (Figs. 6b-6c; col. 4, lines 64-66). The rotatable member is configured to rotate relative to the housing and the implant body, as element 15 is rotatably held within housing element 40, which is mounted on the implant body (Figs. 3b, 3c, 3e 5; col. 4, lines 12-22) about an axis that is radially offset relative to the central longitudinal axis of the implant body (Figs. 6a-6c). Rotating the control lead such that the rotatable member rotates in a first direction results in radial expansion of the implant body, and rotating the control lead such that the rotatable member rotates in a second direction results in radial compression of the implant body (col. 3, lines 41- 46), as rotating the screw element in one direction and then an opposite direction will cause the second section (11) of implant body to be drawn more or less to adjust the diameter of the body, respectively). The control lead comprises a shaft (having point element 49) (Fig. 6c) configured to selectively engage the rotatable member (15) (Figs. 6b- 6c), and wherein the rotatable member comprises an attachment portion (50) (Fig. 5) configured to receive the shaft (point 49) of the control lead. The device of Ahmadi further comprises a gear (12) coupled to the implant body, and wherein the rotatable member is a locking member (as the element controls the movement of the gear) configured to selectively couple the control lead to the gear (col. 3, lines 14-46). The locking member is movable between an engaged position (when attached to the gear) and a disengaged position (when unattached to the gear), wherein in the engaged position, the locking member contacts the gear, and the locking member and the gear rotate together when the control lead is rotated by the user, wherein in the disengaged position, the locking member is spaced from the gear and the locking member rotates without rotating the gear when the control lead is rotated by the user (col. 3, lines 14-46).  
It would have been obvious to one of ordinary skill in the art to provide a control lead and rotatable member, as taught by Ahmadi, to Ledergerber in order to allow the user to better control the diameter of the implant and more easily implant the device at its desired location. In addition, doing so would be substitution of one known adjusting element for another, which would have yielded predictable results, namely selectively adjusting the diameter of an implant. 
Ledergerber teaches the following regarding claim 10:  the vascular system of claim 1, wherein the implant body comprises metal (para. 0053) and the seal comprises PTFE (para. 0055).
Ledergerber teaches the following regarding claim 17:  a vascular system comprising: a delivery apparatus including a catheter (paras. 0081-0084), wherein the catheter includes a lumen extending therethrough (Figs. 5A-5B; paras. 0081-0084); and an endovascular device (100, 100c) releasably coupled to the delivery apparatus (as the device moves through the catheter for implantation) and including an annular stent (110), and a plurality of tissue engaging elements (136) rotatably coupled to the stent (para. 0073), the plurality of tissue engaging elements having free ends (distal ends), and wherein the tissue engaging elements rotate relative to the stent from a first state to a second state (para. 0073), wherein in the first state, the tissue engaging elements are rotated inwardly towards the stent such that the free ends disengage native vascular tissue (para. 0073), and wherein in the second state, the tissue engaging elements are rotated outwardly away from the stent such that the free ends engage the native vascular tissue (para. 0073).  
Ledergerber teaches the following regarding claim 19:  the vascular system of claim 18, further comprising sheathing (120, graft on elements 100, 100c) extending radially outwardly from the stent (Figs. 1B, 1C), wherein the sheathing is configured to contact the native vascular tissue to reduce leakage between the native vascular tissue and the stent (paras. 0054-0056).  
Ledergerber teaches the following regarding claim 20:  the vascular system of claim 17, wherein the tissue engaging elements include tines with barbs (Fig. 1C; para. 0073).   



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ann Schillinger whose telephone number is (571)272-6652.  The examiner can normally be reached on Monday-Friday (9am-5:30pm).
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jerrah Edwards, at (408)918-7557.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANN SCHILLINGER/            Primary Examiner, Art Unit 3774